                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GREAT AMERICAN INSURANCE                          Case No. 19-cv-05488-TSH
                                         COMPANY, et al.,
                                   8
                                                       Plaintiffs,                         REFERRAL FOR PURPOSE OF
                                   9                                                       DETERMINING RELATIONSHIP;
                                                 v.                                        ORDER VACATING CASE
                                  10                                                       MANAGEMENT CONFERENCE
                                         MEDITERRANEAN SHIPPING
                                  11     COMPANY (USA) INC., et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          In their Joint Case Management Statement, the parties state this matter is related to Great

                                  15   American Insurance Company v. Mediterranean Shipping Company (USA) Inc., 19-cv-05169-

                                  16   DMR as both matters concern the shipment of frozen shrimp from Krishnapatam, India to

                                  17   Worcester, Massachusetts on the same date with the same parties at issue. ECF No. 16 ¶ 10.

                                  18   Accordingly, pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED
                                       to the Honorable Donna M. Ryu for consideration of whether the case is related to Great
                                  19
                                       American Insurance Company v. Mediterranean Shipping Company (USA) Inc., 19-cv-05169-
                                  20
                                       DMR. The case management conference, currently scheduled for December 5, 2019, is
                                  21
                                       VACATED pending Judge Ryu’s decision.
                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: December 2, 2019
                                  25

                                  26
                                  27
                                                                                                   THOMAS S. HIXSON
                                  28                                                               United States Magistrate Judge
